Citation Nr: 0842734	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to January 4, 
2008 and to an evaluation in excess of 10 percent from 
January 4, 2008 for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from May 2007 and February 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas that denied the benefit 
sought on appeal.  The veteran, who had active service from 
July 1960 to August 1962, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Prior to January 4, 2008, the veteran's right ear hearing 
manifested no more than Level III hearing acuity and the left 
ear hearing manifested no more than Level II hearing acuity.

2.  Beginning in January 4, 2008, the veteran's right and 
left ear hearing both manifested no more than Level IV 
hearing acuity.  


CONCLUSIONS OF LAW

1.  Prior to January 4, 2008, the criteria for a compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008). 

2.  Beginning January 4, 2008, the criteria for an evaluation 
in excess of 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated March 2007 and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran contends that his bilateral hearing loss 
disability should be evaluated at a higher rating.  The VA's 
Schedule for Rating Disabilities (Rating Schedule) determines 
the disability ratings that apply in each case, 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity.  Audiological exams 
used to measure impairment must be conducted by a State-
licensed audiologist and must include both a controlled 
speech discrimination test (Maryland CNC) and puretone 
audiometric tests.  38 C.F.R. § 4.85(a).  

The Board notes that evaluations of bilateral defective 
hearing are measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  38 U.S.C.A. § 4.85.  To evaluate the degree 
of disability from unilateral defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  Id.  These levels are determined for each ear by 
in-putting the average of the puretone thresholds and the 
speech discrimination percentages into Table VI of 38 C.F.R. 
§ 4.85.  The levels are then used in Table VII of 38 C.F.R. 
§ 4.85 to determine the appropriate rating percentage.

The veteran had three different applicable VA audiological 
exams.  The results are as follows:
March 2007




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
15
85
95
50
LEFT
5
15
85
85
40

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 64 in the left ear.
April 2007




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
15
80
90
48
LEFT
10
15
80
80
46

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.

January 2008




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
90
95
58
LEFT
5
25
85
85
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.

As stated above, any audiological exam must use both Maryland 
CNC speech discrimination percentages and average puretone 
thresholds.  The March 2007 exam failed to indicate whether 
the speech discrimination percentages were based upon a 
Maryland CNC test.  The significant disparity between the 
speech discrimination percentages in the March 2007 test and 
the April 2007 test leads the Board to believe that the March 
2007 test was not conducted in the proper manner.  The April 
2007 examination is therefore more probative as to the 
veteran's actual disability at the time, and this conclusion 
was confirmed by the examiner who performed the January 2008 
VA examination.  

Using the findings of the April 2007 examination, the right 
ear is a Level III and the left ear is a Level II.  Plugging 
those levels into Table VII of 38 C.F.R. § 4.85, bilateral 
hearing loss should be rated as noncompensabily disabling.  
The RO properly continued the non-compensable rating to the 
veteran's bilateral hearing loss disability. 

Using the findings of the January 2008 examination, both the 
right and left ears are a Level IV.  Plugging those levels 
into Table VII of 38 C.F.R. § 4.85, bilateral hearing loss 
should be rated at 10 percent disabling.  The RO properly 
assigned a 10 percent rating to the veteran's service 
connected bilateral hearing loss disability effective as of 
the date of the increase in disability.  Here, the increase 
in disability is marked by the date of the examination.  The 
10 percent increased rating accurately became effective in 
January 2008.  

However, there is no medical evidence that shows the 
veteran's hearing loss was any more severe than as shown at 
the time of the January 2008 VA examination.  As such, the 
evidence does not demonstrate entitlement to a compensable 
evalution for bilateral hearing loss prior to January 4, 2008 
or to an evaluation in excess of 10 percent from January 4, 
2008.


ORDER

A compensable evaluation for bilateral hearing loss prior to 
January 2008 and an evaluation in excess of 10 pecent from 
January 4, 2008 is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


